Citation Nr: 1707124	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to ionizing radiation.

2.  Entitlement to service connection for a left acoustic neuroma/vestibular schwannoma, to include as due to ionizing radiation.

3.  Entitlement to service connection for an eye disorder, to include diabetic retinopathy, to include as due to a left acoustic neuroma/vestibular schwannoma and/or ionizing radiation.

4.  Entitlement to service connection for neuropathy.

5.  Entitlement to service connection for a disorder manifested by numbness of the hands.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 and January 2009 rating decisions of the VA Regional Offices (ROs) in Des Moines, Iowa and Chicago, Illinois, respectively.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Des Moines.

In March 2004, the Veteran testified at a hearing conducted before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

The case was remanded in April 2013 and May 2015 to obtain verification of radiation dosages from the Defense Threat Reduction Agency (DTRA); afford the Veteran a VA eye examination; and to obtain opinions regarding the Veteran's claimed disabilities as due to ionizing radiation in compliance with 38 C.F.R. § 3.311 (2016).  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequent to the June 2016 Supplemental Statement of the Case, additional evidence was associated with the claims file.  However, review of the evidence reveals that such not is pertinent to the issues on appeal or is duplicative or cumulative of evidence already considered by the RO.  Thus, a remand is not necessary.  See 38 C.F.R. § 19.37 (2016).


FINDINGS OF FACT

1.  Diabetes mellitus, type II was not present during the Veteran's service; was not manifest within one year of discharge from service; and did not develop or worsen as a result of any incident during service, including as due to ionizing radiation.

2.  A left acoustic neuroma/vestibular schwannoma was not present during the Veteran's service and did not develop or worsen as a result of any incident during service, including as due to ionizing radiation.

3.  An eye disorder, to include diabetic retinopathy, was not present during the Veteran's service and did not develop or worsen as a result of any incident during service, including as due to ionizing radiation.

4.  Neuropathy was not present during the Veteran's service; was not manifest within one year of discharge from service; and did not develop or worsen as a result of any incident during service.

5.  A disorder manifested by numbness of the hands was not present during the Veteran's service; was not manifest within one year of discharge from service; and did not develop or worsen as a result of any incident during service.

6.  Erectile dysfunction was not present during the Veteran's service and did not develop or worsen as a result of any incident during service.

7.  Hypertension was not present during the Veteran's service; was not manifest within one year of discharge from service; and did not develop or worsen as a result of any incident during service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2016).

2.  A left acoustic neuroma/vestibular schwannoma was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.311 (2016).

3.  An eye disorder, to include diabetic retinopathy, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  Neuropathy was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5.  A disorder manifested by numbness of the hands was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

6.  Erectile dysfunction was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

7.  Hypertension was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, June 2001, April 2003, November 2005, March 2006, and May 2008 letters were provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  The case was last readjudicated in a June 2016 SSOC following the compliant letters.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's post-service medical records and Social Security Administration (SSA) records were obtained.  The Veteran's service treatment records (STRs) are not of record, as his claims file was rebuilt; his STRs were sent to the RO in 2001 and were located in the original claims file.  A March 2009 memorandum set forth VA's efforts to obtain the Veteran's STRs and determined that they are unavailable.  The Veteran was informed of the unavailability of his STRs in a March 2009 letter.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).   

Regarding the Veteran's claims of service connection for disorders as due to ionizing radiation, as discussed in detail below, the special development procedures set forth in 38 C.F.R. § 3.311 were followed.  Additionally, as for the Veteran's claimed eye disorder, a pertinent VA eye examination was obtained in April 2014.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination and recorded all findings considered relevant under the applicable law and regulations.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of service connection for an eye disorder adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that medical opinions on the questions of service connection for neuropathy, disorder manifested by numbness of the hands, erectile dysfunction, and hypertension, are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: 1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service or during any pertinent presumptive period, and that any disorders may be related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., diabetes mellitus, hypertension, and organic diseases of the nervous system such as peripheral neuropathy) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., diabetes mellitus, hypertension and peripheral neuropathy) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016). 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes tumors of the brain and central nervous system and posterior subcapsular cataracts.  See 38 C.F.R. § 3.311(b)(2). 

The Veteran does not qualify as a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3).  Where, as here, the Veteran is not a "radiation-exposed veteran," as defined in 38 C.F.R. § 3.309(d)(3), 38 C.F.R. § 3.311 is for consideration. 

In particular, under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The Veteran has also asserted that he was aboard the U.S.S. Hopewell off the coast of Vietnam, during which time he was exposed to Agent Orange.

The articles submitted by the Veteran include a history for the U.S.S. Hopewell taken from the internet, which notes that in February 1963, the ship rescued a crewman from a downed plane in the South China Sea, and that during a 3-month cruise, which ended in August, the ship fired 2,276 rounds, destroyed 112 structures, and silenced a Viet Cong mortar attack upon ground forces.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii). 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

In 2010, changes were made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

In Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) the United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld VA's interpretation of this regulation as requiring that a veteran must have actually been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  See VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 2376, 23,166 (January 22, 2001).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  See Haas, 525 F.3d at 1193-1197; VAOPGCPREC 27-97. 

What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  The Manual does note an exception regarding veterans who served as a coxswain.  Additional guidance was provided in light of Gray v. McDonald, 27 Vet. App. 313 (2015), which held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  Under this guidance, provided at VBA Manual M21-1, IV.ii.1.H.2.a.,  inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.a.

In a statement, dated in February 2003, the NPRC indicated that the Veteran did not have service in the Republic of Vietnam.  In a statement, dated in December 2008, the NPRC concluded that the Veteran was not shown to have service in the Republic of Vietnam , and that he was not shown to have been exposed to Agent Orange.  In a statement, dated in March 2011, the NPRC stated that the Veteran was not shown to have been exposed to herbicides, and that although the Veteran claimed that he was aboard the U.S.S. Hopewell when it "cruised off the coast of Vietnam," that ship is not shown to have been in Vietnam at that time.  

In a statement, dated in September 2011, the Defense Personnel Records Information Retrieval System (DPRIS) concluded that the Veteran was not shown to have inland waterway service in the Republic of Vietnam, and that the U.S.S. Hopewell was not shown to have docked in the Republic of Vietnam.  

An undated memorandum from the JSRRC (U.S. Army and Joint Services Records Research Center) shows that the JSRRC states that there is no evidence to show that Navy ships transported tactical herbicides from the United States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Therefore, the JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicides while serving aboard a Navy ship during the Vietnam War.

The Board concludes that the presumption of herbicide exposure based on service in Vietnam does not apply in this case.  As an initial matter, the Veteran has specifically stated that he never set foot in Vietnam.  See Veteran's letter, dated in April 2009.  

The NPRC and DPRIS have stated that they could not verify service in Vietnam.  Furthermore, the Veteran's ship, the U.S.S. Hopewell, is not listed among VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  See "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents"; see also http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (this is a highly detailed list of ships the VA has painstakingly found, based on decades of research from many other Veterans cases that the VA has researched over decades, were exposed to herbicides or entitled to the presumption, that have led to the grants of many claims).

As the Veteran is not shown to have had qualifying service in the Republic of Vietnam, and he is not shown to have been exposed to Agent Orange, the laws pertaining to veterans who have been exposed to Agent Orange are not applicable, and service connection may not be granted for the claimed disabilities on this basis.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); VAOPGCPREC 27-97; VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Diabetes mellitus, type II

As noted above, the Veteran's STRs are not of record.  The Veteran has not reported that his diabetes mellitus, type II began in service or that he incurred a disease or injury other than exposure to ionizing radiation and herbicide agents.  With regard to the Veteran's claimed herbicide agent exposure, in addition to remanding the issues currently on appeal in May 2015, the Board also denied service connection for a cardiovascular disability.  In denying this claim, the Board determined that the Veteran was not exposed to herbicide agents in service.  Consequently, as the Board has already determined that the Veteran did not have herbicide agent exposure in service.

Post-service records show that the Veteran was first diagnosed with diabetes in 1972.  See, e.g., October 1995 treatment record.  None of his treatment records contain any opinion relating diabetes mellitus, type II to his military service, to include exposure to ionizing radiation.  

With regards to the Veteran's ionizing radiation exposure, his personnel records show that he was stationed on board the USS Hopewell.  The Veteran contends exposure to ionizing radiation when the USS Hopewell participated in Operation Dominic.  See, e.g., March 2015 statement.  The Veteran is a confirmed participant of Operation Dominic I.  See July 2005 DTRA letter.  He contends exposure to contaminated water after nuclear testing and that the radiation badges worn were never sealed properly and became contaminated after being immediately collected following the testing.  See, e.g., March 2015 statement.  The Veteran contends that there were nuclear detonations even prior to the USS Hopewell's participation in Operation Dominic/Swordfish such that the atmosphere and water were contaminated as the time of the ship's arrival to the testing area.  Id.  

An initial radiation dose estimate was obtained from the DTRA in June 2002.  However, a revised estimate was obtained due to a May 2003 report from the National Research Council on reconstructed radiation doses.  See January 2004 radiation dose estimate request.

A revised estimate was obtained in December 2008.  The estimate shows that the Veteran's comments were considered in obtaining his dose estimate.  It shows that the DTRA's Nuclear Test Personnel Review (NTPR) Program had established conservative maximum doses utilizing scientific methods, technical calculations, and actual radiation level measurements from U.S. atmospheric nuclear test detonations.  The estimate shows that those values were much higher than previous radiation dose assessments, providing maximum benefit-of-the-doubt to the Veteran, and ensuring that reported doses were not less than actual doses.  It shows that the reported doses were based on worst-case parameters and assumptions, not all of which the Veteran might have encountered.  The estimate reveals that assigning those parameters and assumptions was intended to adequately encompass any activities performed by the Veteran.  The estimated doses the Veteran could have received during his participation in Operation Dominic I were not more than 18 rem external gamma dose; two rem external neutron dose; 0.1 rem internal committed dose to the brain (alpha); 0.1 rem internal committed dose to the brain (beta plus gamma); and 550 rem total dose to any skin area (beta plus gamma).

In February 2014, the DTRA reported that the doses provided in the 2008 estimate were appropriate for the Veteran's activities and exposure environment during Operation Dominic I.  According to this letter, when calculating the dose to the human body, there are three types of radiation that must be taken into account.  The first is penetrating or whole body radiation (external dose).  The second is non-penetrating or shallow radiation (skin dose).  The third is radiation from the ingestion or inhalation of contaminates (internal committed dose to the brain).  The letter shows that penetrating radiation was of sufficient energy to reach and affect the internal organs of the body.  It reveals that an acute, large whole body radiation dose (400-450 rem) could cause death to 50 percent of the population within 30 days.  It also shows that non-penetrating radiation, primarily betas, lacked sufficient energy to reach the internal organs of the body and; therefore, only affected the layers of the skin.  The letter indicates that radiation from internal contaminates could be incorporated into the body and contribute to the individual's dose for many years or were eliminated through natural waste processes.  The letter reveals that the dose reported by DTRA represents the worst-case scenario and results in a Veteran-favorable skin dose.  The letter reveals that the skin dose (550 rem) was a shallow, non-penetrating dose that had the potential to produce stochastic effects in the skin, i.e., skin cancer, and did not contribute to the dose to the internal organs of the body.

A January 2015 opinion from the Director of the Post 9-11 Era Environmental Health Program, written for the Under Secretary for Health, was obtained.  However, as this opinion wrongly considered the Veteran's diabetes as having been diagnosed in 2001, an additional opinion was obtained in March 2016.  Additionally, a January 2015 opinion from the Director of Compensation Service was also obtained.  While such opinion correctly noted the Veteran's diagnosis of diabetes as being earlier than 2001, to the extent that such opinion relies on the inaccurate opinion written for the Under Secretary as a part of the rationale, it will not be discussed.

The March 2016 opinion from the Deputy Director, Post Deployment Health Services shows that there was no documentation of a statistically significant radiation response associated with diabetes in the peer-reviewed literature.  Citing medical treatises, the opinion reveals that, in summary, there was no evidence at all linking diabetes mellitus with radiation exposure even in the population group (atomic bomb survivors) most likely to demonstrate a dose-response.  The Deputy Director concluded that it was unlikely that the Veteran's diabetes mellitus could be contributed to ionizing radiation exposure while in service.  

An opinion written for the Director of Compensation and Pension Service was obtained in April 2016.  The March 2016 opinion above was noted.  Based on the April opinion, Compensation and Pension Service concluded that there was no reasonable possibility that the Veteran's diabetes mellitus was the result of exposure to ionizing radiation.

Based on a review of the evidence, the Board concludes that service connection for diabetes mellitus, type II is not warranted.  Although the evidence shows that the Veteran currently has diabetes mellitus, type II, it does not show that it is related to his military service, to include being due to in-service ionizing radiation exposure.  

As noted above, the Veteran does not contend that his diabetes mellitus, type II had its onset in service.  The evidence clearly shows that it was diagnosed in 1972, several years after the Veteran's separation in 1964.  None of his records contain any opinion relating diabetes mellitus, type II as having its onset during the Veteran's military service or as being otherwise related to his military service.  Except for exposure to herbicide agents, which the Board has already determined did not occur, the Veteran has not contended any other event, injury, or disease in service that could have caused his diabetes mellitus, type II other than exposure to ionizing radiation.    

The 2016 opinions from the Deputy Director, Post Deployment Health Services and from the Compensation and Pension Service show that the Veteran's diabetes mellitus, type II is not related to ionizing radiation.  As the March 2016 Deputy Director's opinion was formed after reviewing the Veteran's records, and is supported by a thorough rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  As the April 2016 Compensation and Pension Service's opinion is based on the March 2016 Deputy Director's opinion, the Board likewise accords it great probative value.  These opinions are also uncontradicted by other medical evidence.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).

Furthermore, as the evidence does not show that the Veteran had diabetes mellitus, type II manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as diabetes mellitus is a chronic disease as per 38 C.F.R. § 3.309.  The Veteran has not reported having any symptoms during service or of a continuity of symptomatology since service.  Therefore, the evidence weighs against a finding of a continuity of symptomatology.

The overall evidence of record as discussed above weighs against a finding of diabetes mellitus, type II being associated with the Veteran's active duty, to include being due to ionizing radiation.  Without an equipoise in the evidence showing an association between diabetes mellitus, type II and the Veteran's active duty, to include being due to ionizing radiation, service connection for diabetes mellitus, type II is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of diabetes mellitus, type II, the question involved is medically complex particularly in terms of its claimed nexus to ionizing radiation, and accordingly the Board assigns greater weight to the 2016 opinions than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the Post Deployment Health Services physician and Compensation and Pension Service official.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

Without competent and credible evidence of an association between diabetes mellitus, type II and the Veteran's active duty, to include as due to ionizing radiation, service connection for diabetes mellitus, type II is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II, to include as due to ionizing radiation.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection diabetes mellitus, type II, to include as due to ionizing radiation, is denied.  See 38 U.S.C.A § 5107 (West 2014).  



	2.  Left Acoustic Neuroma/Vestibular Schwannoma

Post-service medical records include an April 1996 letter from D.P, M.D. showing that the Veteran had a benign brain tumor removed in March 1996.  None of the Veteran's treatment records show any opinion relating such to his military service, to include exposure to ionizing radiation.

A December 2008 VA examination in connection with a claim for service connection for bilateral hearing loss shows that the 1996 surgery was for removal of a vestibular schwannoma from the Veteran's left ear.  It also shows that a schwannoma is not "brain tumor" as claimed by the Veteran.

The December 2008 dose estimate was discussed above and will not be addressed again.

A March 2009 opinion written for the Under Secretary for Health, citing to medical treatises, shows that it was unlikely that the Veteran's benign brain tumor could be attributed to ionizing radiation exposure.  

A March 2009 opinion was obtained from the Director of Compensation and Pension Service.  This shows that the opinion written for the Under Secretary was reviewed.  It notes that the benign brain tumor, characterized as either a left acoustic neuroma or vestibular schwannoma, was excised in 1996, 33 years after last exposure to ionizing radiation.  The opinion shows that based as a result of the Under Secretary's opinion, and following review of the evidence in its entirety, there was no reasonable possibility that the Veteran's benign brain tumor resulted from exposure to radiation in service.  

As discussed above, in February 2014, the DTRA reported that the doses provided in the 2008 estimate were appropriate for the Veteran's activities and exposure environment during Operation Dominic I.  

An opinion from the Director, Post 9-11 Era Environmental Health program, written for the Under Secretary for Health, was obtained in January 2015.  This opinion noted the DTRA's dose estimate.  Citing medical treatises, the opinion shows that it was unlikely that the Veteran's left acoustic neuroma or vestibular schwannoma could be contributed to ionizing radiation exposure.  

A January 2015 opinion was also obtained from the Director of Compensation and Pension Service.  Discussing the 2015 opinion written for the Under Secretary and DTRA's December 2008 dose estimate, and citing medical treatises, it was the Director's opinion that there was no reasonable possibility that the Veteran's left acoustic neuroma/vestibular schwannoma was the result of exposure to ionizing radiation. 

Additional opinions were obtained in March and April 2016 from the Deputy Director, Post Deployment Health Services and the Director of Compensation and Pension Service, respectively.  

The March 2016 opinion shows that an acoustic neuroma, known as vestibular schwannoma, is a benign (non-cancerous) growth that arises on the eighth cranial nerve leading from the brain to the inner ear.  The opinion reveals that, technically and medically speaking, an acoustic neuroma was a tumor of the nervous system and not of the brain proper.  The Deputy Director opined that there was no documentation of a statistically significant radiation response associated with acoustic neuroma in the peer-reviewed literature.  Citing medical treatises, the Deputy Director concluded that it was unlikely that the Veteran's left acoustic neuroma or vestibular schwannoma could be contributed to ionizing radiation exposure while in service.  

Based on the March 2016 opinion, the Compensation and Pension Service's April 2016 opinion shows that there was no reasonable possibility that the Veteran's acoustic neuroma or vestibular schwannoma was the result of exposure to ionizing radiation.

Based on a review of the evidence, the Board concludes that service connection for a left acoustic neuroma/vestibular schwannoma is not warranted.  Although the evidence shows that the Veteran had a left acoustic neuroma/vestibular schwannoma, it does not show that it is related to his military service, to include being due to in-service ionizing radiation exposure.  

As noted above, the Veteran does not contend that his left acoustic neuroma/vestibular schwannoma had its onset in service.  The evidence clearly shows that it was removed in 1996, over three decades after the Veteran's separation in 1964.  None of his records contain any opinion relating a left acoustic neuroma/vestibular schwannoma as having its onset during the Veteran's military service or as being otherwise related to his military service.  The Veteran has not contended any other event, injury, or disease in service that could have caused his left acoustic neuroma/vestibular schwannoma besides exposure to ionizing radiation.  The Board has already determined that he was not exposed to herbicides as discussed above.  

The 2016 opinions from the Deputy Director, Post Deployment Health Services and from the Compensation and Pension Service show that the Veteran's left acoustic neuroma/vestibular schwannoma is not related to ionizing radiation.  As both opinions were formed after reviewing the Veteran's records, and as the Deputy Director's opinion (cited to by Compensation and Pension Service) is supported by a rationale, the Board accords them great probative value.  See Nieves-Rodriguez, 22 Vet. App. 295.  They are also uncontradicted by other medical evidence.  Cf. Colvin, 1 Vet. App. 171.  The other opinions of record, the 2009 and 2015 opinions discussed above, also show that the Veteran's left acoustic neuroma/vestibular schwannoma is not related to his exposure to ionizing radiation.   

The Board acknowledges that for radiation exposed veterans, service connection for cancer of the brain is warranted on a presumptive basis.  38 C.F.R. § 3.309(d).  However, the Veteran's left acoustic neuroma/vestibular schwannoma is not considered brain cancer as discussed above.  The evidence shows that not only was the left acoustic neuroma/vestibular schwannoma benign, but the March 2016 opinion from the Deputy Director, Post Deployment Health Services shows that such is considered a tumor of the nervous system.  Additionally, the December 2008 VA examiner also opined that the Veteran's schwannoma was not brain cancer.  As the evidence does not show that the Veteran's left acoustic neuroma/vestibular schwannoma is considered to be a cancer of the brain, service connection on a presumptive basis is not warranted.  

The overall evidence of record as discussed above weighs against a finding of a left acoustic neuroma/vestibular schwannoma being associated with the Veteran's active duty, to include being due to ionizing radiation.  Without an equipoise in the evidence showing an association between a left acoustic neuroma/vestibular schwannoma and the Veteran's active duty, to include being due to ionizing radiation, service connection for a left acoustic neuroma/vestibular schwannoma is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of left acoustic neuroma/vestibular schwannoma, the question involved is medically complex particularly in terms of its claimed nexus to ionizing radiation, and accordingly the Board assigns greater weight to the 2016 opinions than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the Post Deployment Health Services physician and Compensation and Pension Service official.  See Jandreau at 1377 n.4.  

Without competent and credible evidence of an association between a left acoustic neuroma/vestibular schwannoma and the Veteran's active duty, to include as due to ionizing radiation, service connection for a left acoustic neuroma/vestibular schwannoma is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left acoustic neuroma/vestibular schwannoma, to include as due to ionizing radiation.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service for a left acoustic neuroma/vestibular schwannoma, to include as due to ionizing radiation, is denied.  See 38 U.S.C.A § 5107.  



	3.  Eye Disorder

Post-service medical records show that the Veteran reported intermittent blurry vision in December 1997.  He was diagnosed with blurry vision possibly due to fluctuating blood sugars.  A November 2000 record shows a diagnosis of mild nonproliferative diabetic retinopathy (NPDR) in each eye.  An April 2001 record reveals diagnoses of NPDR in each eye, diabetic macular edema, and early cataract.  Records during this appeal continue to show diagnoses of diabetic retinopathy and cataracts.  See, e.g., June 2011 ophthalmology resident note.  Later records also show diagnoses of choroidal nevus of the right eye and Fuchs's dystrophy.  See, e.g., March 2016 ophthalmology consult.   None of the Veteran's records contain any opinions relating any diagnosed eye disorder to the Veteran's military service, to include as being due to ionized radiation exposure.  

The December 2008 dose estimate, confirmed as appropriate in February 2014 by the DTRA, was discussed above and will not be addressed again.  

The Veteran was provided a VA examination in April 2014.  He was diagnosed with mild NPDR.  The examiner opined that posterior subcapsular cataracts were not present.  They also opined that they would consider the nuclear sclerosis age normal.  

Opinions from the Director, Post 9-11 Era Environmental Health program, written for the Under Secretary for Health, as well as from the Director of Compensation Service were obtained in January 2015.  However, as these opinions incorrectly reported the Veteran's cataracts as being diagnosed in 2011, additional opinions were obtained in 2016.  

The March 2016 opinion from the Deputy Director, Post Deployment Health Services shows that although there was no dose to the lens of the eye in the DTRA estimate, they had seen numerous evaluations in the past.  The opinion indicates that the largest value for dose to the lens of the eye that the DTRA had assigned for nuclear test participants was 28 rem.  It shows that that value was below the threshold dose for cataract formation.  The Deputy Director opined that they were confident that that upper bound dose was the highest dose the Veteran could have received to his eyes.  The Deputy Director concluded that it was unlikely that the Veteran's cataracts could be contributed to ionizing radiation exposure while in service.  The opinion notes that the Veteran has had cataracts since at least 2009.

Relying on the March 2016 opinion, the Compensation and Pension Service's April 2016 opinion shows that there was no reasonable possibility that the Veteran's cataracts were the result of exposure to ionizing radiation.

Based on a review of the evidence, the Board concludes that service connection for an eye disorder, to include diabetic retinopathy, is not warranted.  Although the evidence shows that the Veteran has been diagnosed with eye disorders, it does not show that they are related to his military service, to include being due to in-service ionizing radiation exposure.  

The Veteran has not contended that any current eye disorder had its onset in service.  The evidence as discussed shows that he complained of blurry vision in 1997, with a diagnosed eye disorder being shown in 2000, more than three decades after the Veteran was separated from service.  None of his records contain any opinion relating an eye disorder as having its onset during the Veteran's military service or as being otherwise related to his military service.  The Veteran has not contended any other event, injury, or disease in service that could have caused an eye disorder besides exposure to ionizing radiation.  The Board has already determined that he was not exposed to herbicides as noted above.  

Considering the Veteran's cataracts, the April 2014 VA examiner opined that posterior subcapsular cataracts, which are a radiogenic disease, were not present.  Regardless, the 2016 opinions from the Deputy Director, Post Deployment Health Services and from the Compensation and Pension Service show that the Veteran's cataracts are not related to ionizing radiation.  As both opinions were formed after reviewing the Veteran's records, and as the Deputy Director's opinion (cited to by Compensation and Pension Service) is supported by a rationale, the Board accords them great probative value.  See Nieves-Rodriguez, 22 Vet. App. 295.  They are also uncontradicted by other medical evidence.  Cf. Colvin, 1 Vet. App. 171.  

In finding these opinions probative, the Board acknowledges that they indicate that the Veteran has had cataracts since at least 2009; as discussed above, evidence shows a diagnosis of early cataracts in 2001.  However, there is nothing to indicate that the rationale for the Deputy Director's opinion regarding the dose estimate of 28 rem assigned for nuclear test participants as being below the threshold dose for cataracts as not being sound even if the cataracts were diagnosed eight years earlier than noted in the opinion.  Consequently, notwithstanding the earlier diagnosis, the evidence still shows that the Veteran's cataracts are not related to his ionizing radiation exposure.  

Since the Board has denied service connection for a left acoustic neuroma/vestibular schwannoma as well as diabetes mellitus, it need not consider whether any currently diagnosed eye disorder is secondary to those disorders.  

The overall evidence of record as discussed above weighs against a finding of an eye disorder, to include diabetic retinopathy, being associated with the Veteran's active duty, to include as due to ionizing radiation.  Without an equipoise in the evidence showing an association between an eye disorder, to include diabetic retinopathy, and the Veteran's active duty, to include as due to ionizing radiation, service connection for an eye disorder, to include diabetic retinopathy, is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of an eye disorder, the question involved is medically complex particularly in terms of its claimed nexus to ionizing radiation, and accordingly the Board assigns greater weight to the 2016 opinions than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the Post Deployment Health Services physician and Compensation and Pension Service official.  See Jandreau at 1377 n.4.  

Without competent and credible evidence of an association between an eye disorder, to include diabetic retinopathy, and the Veteran's active duty, to include as due to ionizing radiation, service connection for an eye disorder, to include diabetic retinopathy, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an eye disorder, to include diabetic retinopathy, to include as due to ionizing radiation.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an eye disorder, to include diabetic retinopathy, to include as due to ionizing radiation, is denied.  See 38 U.S.C.A § 5107.  

	4.  Neuropathy and Disorder Manifested by Numbness of Hands

Post-service medical records document complaints associated with neuropathy dating back to at least 1995.  An October 1995 record shows that the Veteran gave a history of neuropathy involving the toes of his feet that had been present for approximately two years.  A May 1996 record shows that the Veteran had a one and half to two year history of burning discomfort and numbness in his toes and fingers.  An August 2000 record contains a diagnosis of diabetic neuropathy, while a December 2000 record shows a diagnosis of diabetic sensory motor length dependent peripheral neuropathy.  A July 2011 treatment record shows that the Veteran had diabetes with neuropathy, as does a July 2016 record.  The Veteran's treatment records do not specifically indicate that his neuropathy includes his hands; however, no other diagnosis accounting for numbness to his hands is of record.  The Veteran's treatment records contain no opinion relating neuropathy to his military service.  

The Veteran contends that his neuropathy is secondary to his diabetes.  See, e.g., December 2007 claim.  He has not reported, and the evidence does not show, that his neuropathy had its onset during service.  

Based on a review of the evidence, the Board concludes that service connection for neuropathy and a disorder manifested by numbness of the hands is not warranted.  Although the evidence shows that the Veteran has been diagnosed with neuropathy, it does not show that it is related to his military service.  While the treatment records do not specifically indicate that his neuropathy diagnosis applies to his hands, they also do not show any other diagnosed disorder to account for the Veteran's hand complaints.  Consequently, the Board considers the evidence to show a current disorder manifested by numbness of the hands.  

As noted above, the Veteran does not contend that any current neuropathy had its onset in service.  The evidence clearly shows that the earliest complaints were in 1993 to according to the October 1995 record showing a history of neuropathy for approximately two years.  None of his records contain any opinion relating neuropathy and/or a disorder manifested by numbness of the hands as having its onset during the Veteran's military service or as being otherwise related to his military service.  The Veteran has not contended any event, injury, or disease in service that could have caused his neuropathy and/or disorder manifested by numbness of the hands.  In this case, the Veteran's treatment records indicate that his neuropathy is related to his diabetes mellitus, type II.  The Veteran's own contentions acknowledge that his neuropathy is related to his diabetes mellitus, type II.  However, since the Board has denied service connection for diabetes mellitus, type II, service connection for neuropathy on a secondary basis is not warranted.  

Although early onset-peripheral neuropathy is a disease presumptively associated with herbicide agent exposure as per 38 C.F.R. § 3.309(e), since the Board has already determined that the Veteran was not exposed to herbicides in service, service connection on a presumptive basis is not warranted.  Furthermore, as the evidence does not show that the Veteran had neuropathy manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as neuropathy is a chronic disease as per 38 C.F.R. § 3.309.  The Veteran has not reported having any symptoms during service or of a continuity of symptomatology since service.  Therefore, the evidence weighs against a finding of a continuity of symptomatology.

The overall evidence of record as discussed above weighs against a finding of neuropathy and a disorder manifested by numbness of the hands being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between neuropathy and a disorder manifested by numbness of the hands and the Veteran's active duty, service connection for neuropathy and a disorder manifested by numbness of the hands is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of neuropathy and a disorder manifested by numbness of the hands, the question involved is medically complex, and accordingly the Board assigns greater weight to the treatment records relating such to diabetes mellitus, type II than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of his treatment providers.  See Jandreau at 1377 n.4.  

Without competent and credible evidence of an association between neuropathy and a disorder manifested by numbness of the hands and the Veteran's active duty, service connection for neuropathy and a disorder manifested by numbness of the hands is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for neuropathy and a disorder manifested by numbness of the hands.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for neuropathy and a disorder manifested by numbness of the hands are denied.  See 38 U.S.C.A § 5107.  


	5.  Erectile Dysfunction 

Post-service medical records documents complaints associated with erectile dysfunction dating back to at least 1996.  A May 1996 record shows that the Veteran had had difficulty with erections.  A January 2001 record shows a diagnosis of erectile dysfunction, likely diabetes/hypertension.   The Veteran's treatment records contain no opinion relating erectile dysfunction to his military service.  

The Veteran contends that his erectile dysfunction is secondary to his diabetes and/or exposure to herbicides.  See, e.g., April 2009 statement.  He has not reported, and the evidence does not show, that his erectile dysfunction had its onset during service.  

Based on a review of the evidence, the Board concludes that service connection for erectile dysfunction is not warranted.  Although the evidence shows that the Veteran has been diagnosed with erectile dysfunction, it does not show that it is related to his military service.    

As noted above, the Veteran does not contend that any current erectile dysfunction had its onset in service.  The evidence clearly shows that the earliest complaints were in 1996, over three decades after his separation from service.  None of his records contain any opinion relating erectile dysfunction as having its onset during the Veteran's military service or as being otherwise related to his military service.  The Veteran has not contended any event, injury, or disease in service that could have caused his erectile dysfunction, besides exposure to herbicide agents, which the Board has already determined did not occur.  In this case, the Veteran's treatment records indicate that his erectile dysfunction is related to his diabetes mellitus, type II or to his hypertension.  The Veteran's own contentions acknowledge that his erectile dysfunction is related to his diabetes mellitus, type II.  However, since the Board has denied service connection for diabetes mellitus, type II, and is denying service connection for hypertension below, service connection for erectile dysfunction on a secondary basis is not warranted.  

The overall evidence of record as discussed above weighs against a finding of erectile dysfunction being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between erectile dysfunction and the Veteran's active duty, service connection for erectile dysfunction is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of erectile dysfunction, the question involved is medically complex, and accordingly the Board assigns greater weight to the treatment records relating such to diabetes mellitus, type II and/or hypertension than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of his treatment providers.  See Jandreau at 1377 n.4.  

Without competent and credible evidence of an association between erectile dysfunction and the Veteran's active duty, service connection for erectile dysfunction is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for erectile dysfunction is denied.  See 38 U.S.C.A § 5107.  

	6.  Hypertension 

Post-service medical records document a diagnosis of hypertension at least dating back to 2000.  A December 2000 record shows that the Veteran's past medical history included hypertension.  Current treatment records continue to show a diagnosis of hypertension.  See, e.g., May 2016 cardiology physician outpatient note.  The Veteran's treatment records contain no opinion relating hypertension to his military service.  

The Veteran contends that his hypertension is secondary to his diabetes and/or exposure to herbicides.  See, e.g., April 2009 statement.  He has not reported, and the evidence does not show, that his hypertension had its onset during service.  

Based on a review of the evidence, the Board concludes that service connection for hypertension is not warranted.  Although the evidence shows that the Veteran has been diagnosed with hypertension, it does not show that it is related to his military service.    

As noted above, the Veteran does not contend that any current hypertension had its onset in service.  The earliest indication of hypertension is the December 2000 record showing such included in the Veteran's medical history; this record does not indicate that hypertension began in service.  None of his records contain any opinion relating hypertension as having its onset during the Veteran's military service or as being otherwise related to his military service.  The Veteran has not contended any event, injury, or disease in service that could have caused hypertension besides herbicide exposure, which the Board has already concluded did not occur.  In this case, the Veteran's own contentions show that he claims his hypertension is related to his diabetes mellitus, type II or to herbicide exposure.  However, since the Board has denied service connection for diabetes mellitus, type II, service connection for hypertension on a secondary basis is not warranted.  

Furthermore, as the evidence does not show that the Veteran had hypertension manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as hypertension is a chronic disease as per 38 C.F.R. § 3.309.  The Veteran has not reported having any symptoms during service or of a continuity of symptomatology since service.  Therefore, the evidence weighs against a finding of a continuity of symptomatology.

The overall evidence of record as discussed above weighs against a finding of hypertension being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between hypertension and the Veteran's active duty, service connection for hypertension is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of hypertension, the question involved is medically complex, and accordingly the Board assigns little weight to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion regarding the etiology of hypertension.  See Jandreau at 1377 n.4.  

Without competent and credible evidence of an association between hypertension and the Veteran's active duty, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A § 5107.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to ionizing radiation, is denied.

Entitlement to service connection for a left acoustic neuroma/vestibular schwannoma, to include as due to ionizing radiation, is denied.

Entitlement to service connection for an eye disorder, to include diabetic retinopathy, to include as due to a left acoustic neuroma/vestibular schwannoma and/or ionizing radiation, is denied.

Entitlement to service connection for neuropathy is denied.

Entitlement to service connection for a disorder manifested by numbness of the hands is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, is denied.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


